DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 7/5/2022 has been entered. Claims 6 has been canceled, claims 11-22 remain pending in the application. Applicant’s amendments to the claims have overcome previous double patenting rejection and claim interpretation.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 11-17, the claim read in light of the specification does not clearly describe the scope or define the meaning of the subject matter of “the second boundary may differ from the first boundary”. It’s not clear whether the second boundary is different from the first boundary or not; further, it’s not clear where in specification this feature is described. Therefore, one skilled in the art could not understand the metes and bounds of the claims, and render the claims imprecise and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 14-15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, and further in view of Zeng U.S. Patent Application 20050059894.
Regarding claim 11, Hannula discloses a method of generating a display for viewing in a view through an eyepiece of a microscope, comprising:
aligning a target pose of a target of a subject relative to a viewing surface through the eyepiece, wherein a target pose includes position and orientation (paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope); paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image);
determining an initial target graphical representation having a first boundary, wherein the first boundary is based on the target in the subject (paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; it’s basic that every visible object has a boundary); 
displaying the initial target graphical representation with the first boundary at the determined target location of the target for simultaneous viewing with a live view of the subject with the eyepiece (paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (target graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; paragraph [0040]: FIG. 6 shows, for example, a 3-D export 100 following from an NBS procedure, with a segmentation tool allowing an operator to create a required segment to enable an NBS view 102 (having a first target boundary) to be modified and aligned according to a live microscope image).
Hannula discloses all the features with respect to claim 11 as outlined above. However, Hannula fails to disclose determining a target pose of a target of a subject relative to a viewing plane explicitly, evaluating a fluorescence from the subject; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second target boundary based on the determined target boundary based on the evaluated fluorescence from the subject; and displaying the generated updated target graphical representation without the fluorescence; wherein the second boundary may differ from the first boundary. 
Roberts discloses determining a target pose of a target of a subject relative to a viewing plane (paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field.
Hannula as modified by Roberts discloses all the features with respect to claim 11 as outlined above. However, Hannula as modified by Roberts fails to disclose evaluating a fluorescence from the subject; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second target boundary based on the determined target boundary based on the evaluated fluorescence from the subject; and displaying the generated updated target graphical representation without the fluorescence; wherein the second boundary may differ from the first boundary.
Zeng discloses evaluating a fluorescence from the subject; determining a target boundary based on the evaluated fluorescence from the subject (paragraph [0046]: boundaries determined from the analysis of fluorescence images may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue),
generating an updated target graphical representation having a second target boundary based on the determined target boundary based on the evaluated fluorescence from the subject; and displaying the generated updated target graphical representation without the fluorescence; wherein the second boundary may differ from the first boundary (paragraph [0063]: in image 950 are the white light image 952, images/data derived from optical computer tomography and near infrared fluorescence imaging 954 as well as in this instance, confocal microscopy images/data 956; paragraph [0002]: White light means a broad spectrum or combination of spectra in the visible range; paragraph [0005]: the spectra of fluorescence emissions can be used as a diagnostic tool; white light image has no fluorescence; paragraph [0046]: boundaries determined from the analysis of fluorescence images (second boundary) may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 12, Hannula as modified by Roberts and Zeng discloses the method of Claim 11, further comprising: 
determining a pose of a head of the microscope relative to the subject; wherein the determined target pose of the target is based at least in part on the determined pose of the head relative to the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; Hannula’s paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 14, Hannula as modified by Roberts and Zeng discloses the method of Claim 11, further comprising: 
acquiring an image of the subject relative to the viewing plane at a first time; displaying the acquired image at a second time after the first time for viewing through the eyepiece relative to a live view of the subject through the eyepiece (Hannula’s paragraph [0044]: continuously tracking the identified anatomical landmarks (as per method step 46 in FIG. 2), which may be done by using a tracking arrangement (which may be similar to the tracking arrangement 74 in FIG. 3) in which the relative position of the microscope with respect to the patient's head is monitored /tracked. Thereafter, this tracking method continuously updates the digitally overlaid NBS functional data to ensure that the identified anatomical landmarks of the functional map remain superimposed/aligned over the corresponding anatomical landmarks of the live image… as the microscope moves during the operation the "glued" MRI functional map can move correspondingly). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 15, Hannula as modified by Roberts and Zeng discloses the method of Claim 14, further comprising: 
determining movement of the subject between the first time and the second time based on a comparison of the acquired image and the live view (Hannula’s paragraph [0044]: continuously tracking the identified anatomical landmarks (as per method step 46 in FIG. 2), which may be done by using a tracking arrangement (which may be similar to the tracking arrangement 74 in FIG. 3) in which the relative position of the microscope with respect to the patient's head is monitored /tracked. Thereafter, this tracking method continuously updates the digitally overlaid NBS functional data to ensure that the identified anatomical landmarks of the functional map remain superimposed/aligned over the corresponding anatomical landmarks of the live image… as the microscope moves during the operation the "glued" MRI functional map can move correspondingly; paragraph [0043]: This tracking feature is important in that during surgery a patient's brain is prone to distortions, such as bloating. Additionally, similar to the heart, a patient's brain is constantly expanding and contracting. Thus, it would be desirable and even necessary to periodically or continuously modify the proportions of the functional map between and/or around the identified anatomical landmarks in response to changes in the actual proportions of the brain matter between and/or around the actual anatomical landmarks). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 18, Hannula discloses a system for viewing a subject through an eyepiece of a microscope, comprising:
a processor system configured to access a memory system and execute instructions (paragraph [0016]: a computer program product stored on a computer readable medium for causing a processer to perform some or all of the steps of…; paragraph [0017]: a processor of a computing device arranged to perform at least some of the method steps defined above) to:
align a position of a target in the subject relative to a plane that is viewable through the eyepiece (paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope); paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image);
generate an initial graphical representation having a first boundary of the target in the subject (paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; it’s basic that every visible object has a boundary); 
display the initial graphical representation having the first boundary of the target relative to the plane; wherein the graphical representation and the subject are viewable simultaneously through the eyepiece (paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks; paragraph [0040]: FIG. 6 shows, for example, a 3-D export 100 following from an NBS procedure, with a segmentation tool allowing an operator to create a required segment to enable an NBS view 102 (having a first target boundary) to be modified and aligned according to a live microscope image).
Hannula discloses all the features with respect to claim 18 as outlined above. However, Hannula fails to disclose determining a position of a target relative to a plane explicitly, and evaluate a fluorescence from the subject; determine a target boundary based on the evaluated fluorescence from the target within the subject; generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and display the updated target graphical representation without the fluorescence. 
Roberts discloses determining a position of a target relative to a plane (paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field.
Hannula as modified by Roberts discloses all the features with respect to claim 18 as outlined above. However, Hannula as modified by Roberts fails to disclose evaluate a fluorescence from the target within the subject; determine a target boundary based on the evaluated fluorescence from the subject; generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and display the updated target graphical representation without the fluorescence.
Zeng discloses evaluate a fluorescence from the subject; determine a target boundary based on the evaluated fluorescence from the target within the subject (paragraph [0046]: boundaries determined from the analysis of fluorescence images may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue),
generate an updated target graphical representation having a second boundary that is different than the first boundary based on the determined target boundary from the evaluated fluorescence; and display the updated target graphical representation without the fluorescence (paragraph [0063]: in image 950 are the white light image 952, images/data derived from optical computer tomography and near infrared fluorescence imaging 954 as well as in this instance, confocal microscopy images/data 956; paragraph [0002]: White light means a broad spectrum or combination of spectra in the visible range; paragraph [0005]: the spectra of fluorescence emissions can be used as a diagnostic tool; white light image has no fluorescence; paragraph [0046]: boundaries determined from the analysis of fluorescence images (second boundary) may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 20, Hannula as modified by Roberts and Zeng discloses the system of Claim 18, further comprising: 
a pose determining system having a processor configured to determine a pose of a head of the microscope relative to the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; Hannula’s paragraph [0042]: the live image can adjust accordingly to maintain alignment of the images (which may require an adjustment in the orientation of the patient's head and/or the microscope)); 
wherein the graphical representation is displayed based at least in part on the determined relative pose (Hannula’s paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) (graphical representation) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Regarding claim 21, Hannula as modified by Roberts and Zeng discloses the system of Claim 18, wherein the processor system is further configured to execute instructions to: 
determine a surface of at least a portion of the subject (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision; Hannula’s paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image);
display the determine surface in a view through the eyepiece; and determine a position of the target relative to the surface (Hannula’s paragraph [0037]: The method 40 further comprises modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation (i.e. is aligned) to the corresponding at least one anatomical landmark in the live image of the brain, as indicated by block 50; paragraph [0040]: Shape comparison and/or surface matching between a 3-D functional map, 2-D functional map and/or segmented brain image can then be conducted in order to accurately modify and align the functional map to the microscope image; paragraph [0041]: digitally overlaying at least the NBS functional data (and in some cases both the anatomical model and the NBS functional data) on the live image of the brain according to the corresponding, aligned anatomical landmarks, as indicated by block 52). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hannula’s to determining relative pose as taught by Roberts, to enhance operator's perception of the surgical field; and combine Hannula and Roberts’ to use fluorescence as diagnostic tool as taught by Zeng, to provide disease-sensitive fluorescence imaging technique.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, and further in view of Ramirez Luna U.S. Patent Application 20190327394.
Regarding claim 17, Hannula as modified by Roberts, Zeng and Ramirez Luna discloses the method of Claim 11, 
determining a first target geometry of the target at a first time, wherein the target may include a plurality of portions; determining a second target geometry of the target at a second time; and evaluating whether a change has occurred regarding the target between the first time and the second time in at least one portion of the plurality of portions (Hannula’s paragraph [0044]: continuously tracking the identified anatomical landmarks (as per method step 46 in FIG. 2), which may be done by using a tracking arrangement (which may be similar to the tracking arrangement 74 in FIG. 3) in which the relative position of the microscope with respect to the patient's head is monitored /tracked. Thereafter, this tracking method continuously updates the digitally overlaid NBS functional data to ensure that the identified anatomical landmarks of the functional map remain superimposed/aligned over the corresponding anatomical landmarks of the live image… as the microscope moves during the operation the "glued" MRI functional map can move correspondingly; Ramirez Luna’s paragraph [0492]: the processor 4102 selects a portion of the three-dimensional model that corresponds to the view recorded by the stereoscopic visualization camera 300. The processor 4102 may also change which portion of the model is displayed based on detecting how the working distance, magnification, and/or orientation of the camera 300 changes);
wherein the updated target graphical representations having the second target boundary illustrates the determined second target geometry (Zeng’s paragraph [0046]: boundaries determined from the analysis of fluorescence images may be displayed onto a white light image. Spectroscopy 360 may then be performed on the suspect tissue; Ramirez Luna’s paragraph [0492]: the processor 4102 selects a portion of the three-dimensional model that corresponds to the view recorded by the stereoscopic visualization camera 300. The processor 4102 may also change which portion of the model is displayed based on detecting how the working distance, magnification, and/or orientation of the camera 300 changes).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to receive light from relative to the subject as taught by Ramirez Luna, to provide operator convenient and comfortable medical microscope.

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, in view of Ramirez Luna U.S. Patent Application 20190327394, and further in view of Forutanpour U.S. Patent Application 20140078175.
Regarding claim 13, Hannula as modified by Roberts, Zeng and Ramirez Luna discloses the method of Claim 11, further comprising: receiving an input from a user regarding displaying the target graphical representation; wherein the input allows the user to select how to display the target graphical representation (Ramirez Luna’s paragraph [0265]: The configuration panel may also provide the operator an option to overlay the peripheral data with stereoscopic image data or display as a separate picture). However, Hannula as modified by Roberts, Zeng and Ramirez Luna fails to disclose the input allows the user to select whether or not to display the target graphical representation. 
Forutanpour discloses the input allows the user to select whether or not to display the target graphical representation (paragraph [0072]: User input, such as via user interface module 160 of FIG. 1, may also be used to determine whether or not a virtual object is superimposed over the face of a person and/or which virtual object is superimposed).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts, Zeng and Ramirez Luna’s to allow user to select display option as taught by Forutanpour, to provide a flexible display system.

Regarding claim 19, Hannula as modified by Roberts, Zeng, Ramirez Luna and Forutanpour discloses the system of Claim 18, further comprising:
an input operable to generate a signal regarding an input from a user to select display of the graphical representation (Forutanpour’s paragraph [0072]: User input, such as via user interface module 160 of FIG. 1, may also be used to determine whether or not a virtual object is superimposed over the face of a person and/or which virtual object is superimposed; Ramirez Luna’s paragraph [0265]: The configuration panel may also provide the operator an option to overlay the peripheral data with stereoscopic image data or display as a separate picture). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts, Zeng and Ramirez Luna’s to allow user to select display option as taught by Forutanpour, to provide a flexible display system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, and further in view of Yoshida U.S. Patent Application 20130266123.
Regarding claim 16, Hannula as modified by Roberts and Zeng discloses all the features with respect to claim 11 as outlined above. However, Hannula as modified by Roberts and Zeng fails to disclose displaying an instrument graphical representation relative to the displayed target graphical representation. 
Yoshida discloses displaying an instrument graphical representation relative to the displayed target graphical representation (paragraph [0129]: fig. 19… display a display graph in which the non-motion area of the C-arm 15 (instrument) calculated by the calculating unit 262 is superimposed on the graph… 3D model 58, a 3D blood vessel image 59, or the like at an angle on the curve 41 to be superimposed and to be displayed on the display unit 23).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to display instrument graphical representation as taught by Yoshida, to display relative position information clearly.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hannula U.S. Patent Application 20130176336 in view of Roberts U.S. Patent Application 20170085855, in view of Zeng U.S. Patent Application 20050059894, and further in view of Viola U.S. Patent 6436054.
Regarding claim 22, Hannula as modified by Roberts and Zeng discloses the system of Claim 18, wherein the processor system configured to access the memory system and execute instructions to determine the position of the target relative to the plane that is viewable through the eyepiece (Roberts’ paragraph [0083]: determine a view reference (e.g., spatial relationship including relative position and orientation) between patient 980 and microscope 902 to define a reference of stereo image stream 907 captured by cameras 910, 912; paragraph [0036]: generate one or more cross sections through an indicated incision plane and map that cross section to the incision plane within 3D model 134 such that the surgeon views the corresponding 3D structures beneath the incision plane prior to, and after, making the actual incision). However, Hannula as modified by Roberts and Zeng fails to disclose recalling a pose of the target within a prior acquired image of the subject. 
Viola discloses recalling a pose of the target within a prior acquired image of the subject (col. 14 line 64-67: retrieve samples having tissue basket 556 at different radial orientations that can advantageously recall the position of the prior sample taken).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Hannula, Roberts and Zeng’s to recall a pose as taught by Viola, to recall sample retrieval position efficiently.

Allowable Subject Matter

Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is about a method of generating a display for viewing in a view through an eyepiece of a microscope, comprising: determining a pose of a head of the microscope relative to a subject; determining a target location within the subject; displaying an initial target graphical representation having a first target boundary at the determined or recalled location of the target for simultaneous superimposed viewing with a live view of the subject with the eyepiece; evaluating a fluorescence from the subject during the live view; determining a target boundary based on the evaluated fluorescence from the subject; generating an updated target graphical representation having a second target boundary different than the first target boundary of the initial graphical representation, wherein the second target boundary is based on the determined target boundary from the evaluated fluorescence; and displaying the updated target graphical representation without the fluorescence; evaluating a geometry of the target; and generating a second target graphical representation illustrating at least one portion of the geometry of the target of the plurality of portions of the target; wherein displaying the initial target graphical representation includes displaying the second target graphical representation.
Hannula 20130176336, Roberts 20170085855, Zeng 20050059894, and Ramirez Luna 20190327394 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-5 and 7-10 depend on claim 1, are allowed based on same reason as claim 1.
Response to Arguments

Applicant's arguments filed 7/5/2022, page 13 - 16, with respect to the rejection(s) of claim(s) 11 and 18 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 13-16 that Hannula does not disclose that any boundary (even assuming that the anatomical model has one as asserted by the Office, but not disclosed in Hannula, See, Office Action p. 31) is based on a target of the subject. Rather, even the asserted boundary by the Office is based upon an anatomical model that is included in a functional map including functional data that may be overlaid on a live image of a patient. See Office Action pages 13 and 14.

In reply, Hannula discloses an initial target graphical representation having a first boundary, wherein the first boundary is based on the target in the subject (paragraph [0036]: FIG. 2, the method 40 further comprises identifying at least one anatomical landmark of the brain from the live image of the brain, as indicated by block 46; paragraph [0016]: the functional map comprising an anatomical model of the brain and NBS functional data associated with the brain, modifying the functional map so that the identified at least one anatomical landmark of the model corresponds in size and orientation to those of the live image of the brain, and digitally overlaying at least said modified NBS functional data on said live image of the brain according to the corresponding, aligned anatomical landmarks). It’s basic that every visible object has a boundary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616